Case 1:20-cv-03010-APM Document 54 Filed 11/23/20 Page 1of5

BEFORE THE JUDICIAL PANEL
ON MULTIDISTRICT LITIGATION

 

IN RE GOOGLE ANTITRUST MDL No. 2981
LITIGATION

 

 

SUPPLEMENTAL INFORMATION

In recognition of 28 U.S.C. § 1407(g), Plaintiff J. Jackson Paige respectfully modifies his
motion to transfer to no longer request the transfer, consolidation, or coordination of U.S., et al. v.

Google LLC, No. 1:20-cv-03010 (D.D.C.). In all other respects, Plaintiff's motion remains

unchanged.
Case 1:20-cv-03010-APM Document 54 Filed 11/23/20 Page 2 of 5

Dated: November 13, 2020

Respectfully submitted,

/s/ Jonathan W. Cuneo
Jonathan W. Cuneo
Victoria Sims
Blaine Finley
CUNEO GILBERT & LADUCA, LLP
4725 Wisconsin Ave., NW Suite 200
Washington, DC 20016
202-789-3960
jonc@cuneolaw.com
vicky@cuneolaw.com
bfinley@cuneolaw.com

Gerard V. Mantese

Kathryn Eisenstein

MANTESE HONIGMAN, P.C.
1361 E. Big Beaver Road

Troy, MI 48083

Phone: (248) 457-9200 ext. 203
Fax: (248) 457-9201
gmantese@manteselaw.com
keisenstein@manteselaw.com

Counsel for Plaintiff J. Jackson Paige
Case 1:20-cv-03010-APM Document 54 Filed 11/23/20 Page 3 of 5

BEFORE THE JUDICIAL PANEL
ON MULTIDISTRICT LITIGATION

 

IN RE GOOGLE ANTITRUST MDL No. 2981

LITIGATION

 

 

PROOF OF SERVICE

I hereby certify that on November 13, 2020 a copy of the foregoing Supplemental

Information and this Certificate were served via CM/ECF on counsel of record for all parties for

whom counsel has appeared.

I further hereby certify that on November 16, 2020 a copy of the foregoing Supplemental

Information and this Certificate will be served via USPS overnight delivery on the following

recipients:

Clerk, U.S. District Court for the Northern District of California
United States District Court

450 Golden Gate Avenue, Box 36060

San Francisco, CA 94102-3489

Clerk, U.S. District Court for the District of the District of Columbia
E. Barrett Prettyman Courthouse

333 Constitution Avenue N.W.

Washington D.C. 20001

Room 1225

I further hereby certify that on November 16, 2020 a copy of the foregoing Supplemental

Information and this Certificate will be served by USPS overnight delivery on the following

recipients, for whom counsel has not yet appeared in certain actions:

 

 

 

Action(s) Party Attorney(s)
N.D. Cal., No. 3:20-cv-05761; | Defendant: Google Ireland Google Ireland Ltd.
N.D. Cal., No. 3:20-cv-07079; | Ltd. Gordon House
N.D. Cal., No. 3:20-cv-07379 Barrow Street
Dublin 4
DO04E5 W5 Ireland

 

 

 

 
Case 1:20-cv-03010-APM Document 54

Filed 11/23/20 Page 4 of 5

 

N.D. Cal., No. 3:20-cv-05761;
N.D. Cal., No. 3:20-cv-07079;
N.D. Cal., No. 3:20-cv-07379

Defendant: Google
Commerce Ltd.

Google Commerce Ltd.

70 Sir John Rogerson’s Quay
Dublin 2

D02R296 Ireland

 

N.D. Cal., No. 3:20-cv-05761;
N.D. Cal., No. 3:20-cv-07079;

Defendant: Google Asia
Pacific Pte. Ltd.

Google Asia Pacific Pte. Ltd.
70 Pasir Panjang Road, #03-71,

 

N.D. Cal., No. 3:20-cv-07379 Mapletree Business City
Singapore 117371
N.D. Cal., No. 3:20-cv-07079; | Defendant: Google LLC Google LLC

N.D. Cal., No. 3:20-cv-07361;
N.D. Cal., No. 3:20-cv-07365;
N.D. Cal., No. 3:20-cv-07379;
D.D.C., No. 1:20-cv-03158

1600 Amphitheatre Parkway
Mountain View, CA 94043

 

N.D. Cal., No. 3:20-cv-07079;
N.D. Cal., No. 3:20-cv-07379

Defendant: Google Payment
Corp.

Google Payment Corp.
1600 Amphitheatre Parkway
Mountain View, CA 94043

 

N.D. Cal., No. 3:20-cv-07361;
D.D.C., No. 1:20-cv-03158

Defendant: Alphabet Inc.

Alphabet Inc.
1600 Amphitheatre Parkway
Mountain View, CA 94043

 

D.D.C., No. 1:20-cv-03010

Plaintiff: State of Arkansas

Office of the Attorney General, State of Arkansas
323 Center Street, Suite 200

Little Rock, Arkansas 72201

Phone: 501-682-8063

 

D.D.C., No. 1:20-cv-03010

Plaintiff: State of Florida

Office of the Attorney General, State of Florida
PL-01 The Capitol

Tallahassee, Florida 32399

Phone: 850-414-3300

 

D.D.C., No. 1:20-cv-03010

Plaintiff: State of Georgia

Office of The Attorney General, State of Georgia
40 Capitol Square, SW

Atlanta, Georgia 30334-1300

Phone: 404-651-7675

 

D.D.C., No. 1:20-cv-03010

Plaintiff: State of Louisiana

Office of the Attorney General, State of
Louisiana

Public Protection Division

1885 North Third St.

Baton Rouge, Louisiana 70802

Phone: 225-326-6400

 

 

D.D.C., No. 1:20-cv-03010

 

Plaintiff: State of Mississippi

 

Office of the Attorney General, State of
Mississippi

P.O. Box 220

Jackson, Mississippi 39205

Phone: 601-359-4223

 

 
Case 1:20-cv-03010-APM Document 54 Filed 11/23/20 Page 5of5

Dated: November 13, 2020

Respectfully submitted,

/s/ Jonathan W. Cuneo

 

Jonathan W. Cuneo

CUNEO GILBERT & LADUCA, LLP
4725 Wisconsin Ave., NW Suite 200
Washington, DC 20016

202-789-3960

jonc@cuneolaw.com

Counsel for Plaintiff J. Jackson Paige
